Case 2:20-cv-00078-JRG Document 100-1 Filed 03/26/21 Page 1 of 1 PageID #: 3594




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  CELLULAR COMMUNICATIONS                            §
  EQUIPMENT LLC,                                     §
                                                     §
          Plaintiff,                                 §           Case No. 2:20-CV-0078-JRG
                                                     §
  v.                                                 §           JURY TRIAL DEMANDED
                                                     §
  HMD GLOBAL OY,                                     §
                                                     §
           Defendant.                                §

                         ORDER OF DISMISSAL WITH PREJUDICE

         This matter came before the Court upon the Joint Motion to Dismiss filed by Plaintiff

 Cellular Communications Equipment LLC (“CCE”) and Defendant HMD Global Oy (“HMD

 Global”). Pursuant to Rule 41 of the Federal Rules of Civil Procedure, it is hereby,

         ORDERED that all claims asserted by CCE against HMD Global in this action are

 hereby dismissed with prejudice, and that all claims asserted by HMD Global against CCE in this

 action are hereby dismissed without prejudice, subject to the Court’s reservation of jurisdiction

 over the parties to enforce the parties’ settlement agreement. It is further,

         ORDERED that CCE and HMD Global shall bear their own costs, expenses and legal

 fees in this case.
